Title: To George Washington from Benjamin Lincoln, 28 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Private
                     My dear General
                     Philadelphia Augt 28 1782
                  
                  General Potter and Colonel Magaw are delegated by the Assembly of Pennsylvania to confer with your Excellency on the subject of an Expedition proposed to be undertaken by the State against the Savages who are destressing the frontiers.
                  The Assembly suppose that carrying the war into the enemys country by attacking Sandusky and the towns of the six nations will be the most efficient mode of checking their barbarous incursions—they wish the continental recruits of this State and Hazens regiment to aid the force which may be employed in the expedition.
                  I have been restrained from saying much on the subject not knowing whether your Excellency had relinquished the idea of a Northern Expedition—should that be prosecuted this will in a measure become useless for if we strike at the root the branches must fall—If you have given up the idea of moving northward with any considerable force I think that the Inhabitants of the upper part of this State have been so much irritated and appear to be so much in earnest that if countenanced by your Excellency they will go great lengths.
                  Should you think proper to grant the aid they request, would it not facilitate the design and give a temporary relief to the State of New york to order a detachment up the Mohawk river to act in concert with the troops who shall move this way?
                  If nothing more general is to be undertaken I have but one doubt in my mind of the propriety of aiding the intention of this State which arises from the advanced season of the year—those however who are better acquainted with the country than I am think this will be no difficulty—yet it forms one in my mind for with every exertion it will not be possable to march before the latter end of September—soon after the rivers will begin to rise & the nights become long and cold.  Should they not reach the Indian towns and succeed according to their wishes the very movment will give security to the frontiers by recalling the enemy which in itself would, in my opinion, authorise the attempt notwithstanding any doubt with respect to the success of the expedition in the whole.  I am my dear General with sincere affection & esteem your Excellys most obt servant
                  
                     B. Lincoln
                  
               